Foster, J.,
alone dissents, and delivers a dissenting opinion. He holds that O ’ Brien v. Ram decides merely that a judgment obtained against an unmarried woman, which has been revived against her husband during coverture, shall be considered as an original judgment against him, but does not decide that it is an original judgment to all intents and purposes. He holds that the statute under consideration must, from the language used, be held to make the sameuess of the money the test; and that, as a scire facias to revive is not, to all intents and purposes, a new action, but, to some purposes, only a continuation of the former suit, the statute runs from the date of the first judgment.
In the house of lords as we have said, the judgment *238was reversed on the question of pleading alone. Lord Lyndhurst in delivering the opinion of the court (in which the judges were unanimous), says : “ I agree with her majesty’s judges in thinking that, in this case a new right, was acquired by the judgment in scire facias in 1817. But the plaintiffs below having declared on the judgment of 1810, and the plea under the statute of 3 and 4 William IV (ch. 27) being, as I think, a sufficient answer to the claim stated in the writ, the plaintiffs below could not set up by way of replication a new right in answer to the plea. It is clear, I 'think, that this is a departure, and that, upon the record thus framed, the defendant below was entitled to judgment ” 10 Cl. & Fin. 339.
It has been held again and again in America that scire facias to revive a judgment is an action, or in the nature of an action (Hubbard v. Balls, 7 Ark. 443; Barron v. Bailey, 5 Fla. 18); that it is a new judgment (Mullikin v. Duval, 7 G. & J. 355 ; Weaver v. Gresham, 38 Md. 264) ; that the scire facias operates to avoid the statute of limitations by a new judgment, from the date of which the statute again begins to run. Lambson v. Moffett, 61 Md. 429 ; Fagan v. Bentley, 32 Ga. 534.
It was early held in Missouri (Milsap v. Wildman, 5 Mo. 428), that a scire facias is an action, and a suit within the the meaning of the revised code. In Wood v. Ellis (10 Mo. 384), it is held that a judgment of revival in scire facias is a judgment from which the defendant can not have relief by audita querela, where there was a return of due service, and defendant had neglected to plead in avoidance. In Humphreys v. Lundy (37 Mo. 320), the court holds that a proceeding by scire facias is not a new suit upon the old judgment, and that it is error to add interest to the amount of the original judgment when it is revived; and that the proper entry is an award of execution for the amount of the original judgment, with interest from its date and costs. The learned judge who delivers the opinion of *239the court, cites an Arkansas case in support of an assertion that scire facias is not the commencement of an action to which the statute of limitations may be pleaded. And this is in accordance with what is undoubtedly held, and with what was said by us in Simpson v. Watson (supra'), that sometimes, and for some purposes, a scire facias on a judgment is regarded as the continuation of a former suit. In some respects, it undoubtedly is so ; yet, in others, it may be, and is, nevertheless, a new suit. That it is not an action upon the original judgment, and that it is error to enter anew judgment for the amount of the original judgment and interest added, is a matter as to which there can be no controversy at all. The judgment, is, that plaintiff have execution. Coomes v. Moore (57 Mo. 338), merely follows Humphreys v. Lundy, in holding that a scire facias upon a judgment is not the beginning of a new action upon the old judgment to which the statute of limitations may be pleaded.
The case in George v. Middough (62 Mo. 549), was this : Judgment was obtained in 1859, which was revived from time to time, the last revival was in 1867. The court held an execution issued in 1872, a nullity, because “the statute provides that plaintiff may sue out a scire facias to revive a judgment and lien at anytime within ten years ; but that, after the expiration of ten years from the rendition of the judgment, no scire facias shall issue. The last judgment of revival on scire facias was in 1867, and its lien expired before the executions were issued; the executions therefore derived no force from these liens, or the revivals had under them ; and, as more than ten years had expired from the time the original judgments were rendered, the executions were nullities.” This seems to be in accordance with the express provision of the statute ; but it is not inconsistent with the position assumed by the appellant here, that a revived judgment confers a new right upon the plaintiff', which can be enforced by an action of debt, and that *240a new date and terminus is fixed by the revival, from which the presumption of payment begins to run.
Our statute provides (Rev. Stats. 3251), that every judgment, order, and decree of any court of record, shall be presumed to be paid and satisfied after the date of twenty years from the day of its rendition ; but such presumption maybe repelled by proof of payment or written acknowledgment of indebtedness made within twenty years. There is no other statutory provision as to limitation to actions of debt on judgments. The suit at bar was an action of debt upon a judgment, order, or decree, that plaintiff have execution for a certain amount; that order was a judicial determination that the debt remained unpaid, in a proceeding in the nature of an action, where defendant had notice, and was admitted to plead. It was a judgment from which an appeal could lie ; in its nature final.
We think that plaintiff’s petition sets forth a cause of action, and that the demurrer should have been overruled. The judgment is reversed and the cause remanded.
Judge Thompson concurs. Judge Lewis is absent.